HAYNSWORTH, Chief Judge
(dissenting in part):
This case illustrates the kind of difficult problems that arise when school boards deprive pupils and parents of freedom of choice * in assignments and a tendency of courts to become overly involved in the administration of school systems. I think freedom of choice highly desirable to permit pupils to extricate themselves in school from the effects of segregated housing patterns, but I am no school administrator, and when a school board turns to a plan of strict geographic assignments, a plan frequently urged upon us by Negro plaintiffs, I think this Court should give due credit to a school board, such as Norfolk’s, which has an outstanding history of conscientious endeavor to meet all of the requirements of the law and to a district judge who is much more familiar with the local situation than we and who has been steadfast in support of the law.
I would have no objection to a remand of the ease for another look at *43the Area IV high school boundary, though I think the court should recognize that some credit is due the history of that boundary and the demonstrated good faith of the school board. That is not to say that the court should not examine the boundary and consider other possible alternatives, but the problems involved in drawing boundaries are not susceptible to mechanical answers. Population densities are under constant change, and it is simply impossible to draw boundaries so that every pupil will go to the school nearest his home unless some schools are to be greatly overpopulated while others are greatly underpopulated. Many factors will influence the location of the boundary, and the court’s role, of course, is limited to a determination that racial consideration was not one of them.
The court seems to me to go much too far in suggesting that the school board must involve itself in questions of private discrimination in housing and that geographic zoning is impermissible if it exists. If city planning district boundaries were drawn on racial lines, I, of course, agree that they may not be used as a factor in drawing the boundaries of school attendance zones, but a school board cannot police private discrimination in housing. Such discrimination, in part, has been made unlawful by the Civil Rights Act of 1968,1 which will be enforced in Norfolk, as elsewhere, but to the extent that some such discrimination in the sale and rental of housing continues it is completely beyond the power of the board to control. School boards, of course, must take account of many conditions they cannot control, as we recently held in Coppedge,2 but private discrimination in housing has not heretofore been held to proscribe the assignment of pupils by geographic attendance zones, so long as the zone boundaries are determined by objective criteria unrelated to racial housing patterns. Again, while I have a preference for some form of freedom of choice, I do not think the court should stretch constitutional doctrine to compel school boards to prefer such plans to geographic zoning plans which meet the standards we have prescribed.
Finally, with respect to the integration of faculties, while we have held the provision of some time table appropriate, we have done so in cases in which there was some reason to believe there was some reluctance in the school board to proceed as rapidly as it might. Norfolk has achieved much more than token faculty integration. Further progress should be expected and is being achieved at a rate which may well be more rapid than an inflexible time table would require. In a case of this sort, I would not limit the discretion of the District Judge who, with the cooperation of the Norfolk School Board, has been achieving results much more deserving of commendation than of small faultfinding.

. P.L. 90-284; 82 Stat. 73.


. Coppedge v. Franklin County Board of Education (April 8, 1968) 4 Cir., 394 F. 2d 410.